UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7710


MARINOS GELARDOS,

                Plaintiff - Appellant,

          v.

KENDRA BURR, Chief Nurse and Medical Administrator of
Medical at St. Brides Corr. Ctr.; ALVIN HARRIS, Dr. at St.
Brides Corr. Ctr.; MICHAEL BROWN, Capt. at St. Brides Corr.
Ctr.; THOMAS SAWYER, Major at St. Brides Corr. Ctr.; W. W.
PIXLEY, Warden at St. Brides Corr. Ctr.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:10-cv-00494-RLW)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marinos Gelardos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marinos    Gelardos    appeals     the       district      court’s    order

dismissing without prejudice his action under 42 U.S.C. § 1983

(2006), for failure to pay the partial filing fee.                            We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm    for    the     reasons   stated      by     the    district       court.

Gelardos v. Johnson, No. 3:10-cv-00494-RLW (E.D. Va. Nov. 23,

2010).     We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented          in   the    materials

before   the   court    and    argument     would    not    aid       the   decisional

process.


                                                                              AFFIRMED




                                        2